99.1Email Text of Resignation From: Holtz, Laurie S. - Sent: Tuesday, January 07, 2014 12:33 PM To: Stewart Wallach. - Subject: Board membership Stewart, I have enjoyed being a part of the company and working with you all these years. However, I have health problems that prevent me from doing many things including business matters. Because I do not feel that I can contribute to the company I feel it is appropriate for me to resign as a Board Member. I wish you great success and will miss being involved. Most sincerely, Laurie S. Holtz
